 1

 2

 3

 4

 5

 6

 7

 8                     UNITED STATES DISTRICT COURT
 9                    EASTERN DISTRICT OF CALIFORNIA
10

11   RACKWISE, INC., a Nevada         No. 17-cv-797 WBS CKD
     corporation,
12
                 Plaintiff,
13
          v.                          ORDER
14
     GUY ARCHBOLD, an individual,
15   and DOES 1 to 25, inclusive,
16               Defendants.
17

18

19             Pursuant to the discussion with the parties at the
20   status conference held December 10, 2018, a settlement conference
21   is set before Magistrate Judge Edmund F. Brennan on February 7,
22   2019 at 10:00 a.m. in Courtroom 8, 13th floor.    Defendant shall
23   attend the settlement counsel with or without counsel.
24             No later than 12:00 p.m. (noon) on January 31, 2019,
25   each party may, but is not required to, submit a Confidential
26   Settlement Conference Statement via email to
27   EFBorders@caed.uscourts.gov.   The Confidential Settlement
28
                                      1
 1   Conference Statements shall not be filed with the clerk and shall
 2   not otherwise be disclosed to the trial judge.   However, should
 3   either party choose to submit a Confidential Settlement
 4   Conference Statement, such party shall file a one-page document
 5   entitled “Notice of Submission of Confidential Settlement
 6   Conference Statement.”
 7              The court also sets a status conference in this case
 8   for February 25, 2019 at 1:30 p.m. in Courtroom 5, during which
 9   the court will set a new date for the jury trial.   The parties
10   shall submit a joint status report by February 19, 2019, which
11   shall contain the pertinent information called for in Local Rule
12   281 with respect to the trial on plaintiff’s remaining claims
13   against defendant.   If defendant has not yet obtained new
14   counsel, he shall personally appear at the status conference.      If
15   defendant has obtained new counsel by February 25, 2019, new
16   counsel may appear for defendant.
17              IT IS SO ORDERED.
18   Dated:   December 11, 2018
19

20

21

22

23

24

25

26

27

28
                                      2
